Citation Nr: 1025110	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-36 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable disability rating for service-
connected bilateral sensorineural hearing loss from September 4, 
2003 to June 24, 2009.

2.  Entitlement to a disability rating in excess of 10 percent 
for service-connected bilateral sensorineural hearing loss since 
June 25, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that re-evaluated the initial 
noncompensable disability rating assigned to the Veteran's 
service-connected bilateral sensorineural hearing loss by a July 
2004 rating decision of a Decision Review Officer (DRO) and 
determined that no change was warranted.  

In December 2006, the Veteran and his spouse testified before the 
undersigned Veterans Law Judge, seated at the RO in Detroit, 
Michigan.  A transcript of the hearing has been associated with 
the claims file. 

The Veteran was also scheduled to appear via videoconference 
before the Board seated at the Board's Central Office in 
Washington, D.C. in March 2009.  However, by a March 2009 
statement, the Veteran cancelled the hearing.  As such, the 
Veteran's request for a hearing is deemed withdrawn.  See 38 
C.F.R. § 20.703 (2009). 

By a January 2010 rating decision, the disability rating assigned 
to the Veteran's bilateral sensorineural hearing loss was 
increased to 10 percent, effective June 25, 2009.  As the 10-
percent evaluation is less than the maximum available rating, the 
issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

Most recently, in September 2009, the Board remanded this case 
for additional development.  The file has now been returned to 
the Board for further consideration.
FINDINGS OF FACT

1.  From September 4, 2003 to June 24, 2009, the probative 
evidence of record demonstrates that the Veteran's bilateral 
sensorineural hearing loss has been manifested by no more than 
auditory acuity level IV in the left ear and I in the right ear.

2.  Since June 25, 2009, the Veteran's bilateral sensorineural 
hearing loss has been manifested by no more than auditory acuity 
level III in the left ear and IV in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral sensorineural hearing loss have not been met from 
September 4, 2003 to June 24, 2009.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321 (b)(1), 4.85, 4.86, Diagnostic Code 
(DC) 6100 (2009).

2.  The criteria for a disability rating in excess of 10 percent 
for bilateral sensorineural hearing loss have not been met since 
June 25, 2009.  38 U.S.C.A.         § 1155 (West 2002); 38 C.F.R. 
§§ 3.321 (b)(1), 4.85, 4.86, DC 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009).  Under the VCAA, when VA receives a claim, it 
is required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim; that VA will seeks to 
provide; and that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service 
connection claim, including:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). Upon receipt of a substantially complete 
application for VA benefits, proper VCAA notice must be provided 
to a claimant prior to the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).

According to prior case law, adequate notice for an increased 
compensation claim also required, at a minimum, that VA notify a 
claimant that to substantiate his claim, the Veteran must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the claimed 
condition, to include the effect that worsening has on his 
employability and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Also, if the Diagnostic Code under which the 
claimant was rated contained certain criteria such as a specific 
measurement or test result necessary to achieve a higher rating, 
VA was required to provide at least general notice of that 
requirement to the claimant.  The claimant was also to be 
notified of the process by which a disability rating is 
determined.  Vazquez, supra.

However, the U.S. Court of Appeals for the Federal Circuit 
recently vacated and remanded the Vazquez decision by the Court 
of Appeals for Veterans Claims. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  Specifically, the Federal Circuit 
held that only "generic notice" in response to the particular 
type of claim is required under 38 U.S.C.A. § 5103(a), rather 
than "veteran-specific" notice. Id.  With respect to a claim for 
an increased rating, such notice does not need to inform the 
claimant of the need to submit evidence concerning the effect of 
a service-connected disability on his or her "daily life" because 
only the average loss of earning capacity, and not impact on 
daily life, is subject to compensation under 38 U.S.C. § 1155.  
Accordingly, the Federal Circuit vacated the earlier decision 
insofar as it requires VA to notify a veteran of alternative 
diagnostic codes or potential "daily life" evidence.  Id.

In the present appeal, the appellant was not informed of the 
evidence and information necessary to substantiate his claim as 
well as his and VA's respective responsibilities in obtaining 
such evidence and information.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice was presumed prejudicial and must 
result in reversal unless VA showed that the error did not affect 
the essential fairness of the adjudication by demonstrating that 
the essential purpose of the notice was not frustrated.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the 
U.S. Supreme Court recently reversed that decision based on a 
finding that the Federal Circuit's framework for harmless-error 
analysis was too rigid and placed an unreasonable evidentiary 
burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The 
Supreme Court held that a mandatory presumption of prejudicial 
error in every instance of defective VCAA notice was 
inappropriate and that determinations concerning harmless error 
should be made on a case-by-case basis.  Id.  In addition, the 
Supreme Court rejected the Federal Circuit's reasoning, in part, 
because the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the party 
that seeks to have a judgment set aside due to an erroneous 
ruling bears the burden of showing that prejudice resulted.  Id. 
at 1705-06.

Here, neither the appellant nor his representative has identified 
any deficiency in notice which would compromise a fair 
adjudication of the claim.  Nevertheless, the Board has 
considered whether the defective notice provided to the appellant 
resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth in 
Sanders, it did not find fault with the analysis for determining 
whether a VCAA notice error affected the essential fairness of 
the adjudication.  Accordingly, where there is a defect in the 
content of VCAA notice, it may be established that such error did 
not affect the essential fairness of the adjudication by showing 
that the essential purpose of the notice was not frustrated.  See 
Sanders, 487 F.3d at 889.  Such a showing may be made by 
demonstrating, for example, (1) that the claimant had actual 
knowledge of what was necessary to substantiate the claim and 
that the claim was otherwise properly developed, (2) that a 
reasonable person could be expected to understand from the notice 
what was needed to substantiate the claim, or (3) that the 
benefit could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what is 
necessary to substantiate his or her claim.  Id. at 48 (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Because 
reversal is warranted only if an error affects the essential 
fairness of the adjudication, consideration should also be given 
to whether the post-adjudicatory notice and opportunity to 
develop the case that was provided during the extensive 
administrative appellate proceedings leading to the final Board 
decision and final Agency adjudication of the claim served to 
render any pre-adjudicatory VCAA notice errors non-prejudicial.  
Id. at 46.

The evidence reflects that the appellant had actual knowledge of 
the need to submit evidence to show that his hearing loss 
disability had increased in severity.  In particular, at the time 
of the December 2006 Board hearing the appellant submitted a 
report of his November 2006 private audiological examination and 
asserted that such entitled him to an increased rating.

Accordingly, the Board finds that such notice defect did not 
affect the essential fairness of the decision.

Further, although no longer strictly required, the appellant was 
notified in accordance with Vazquez-Flores v. Peake in an August 
2008 letter.  To the extent that such notification is still 
required, the Board notes that this letter was sent after the 
initial unfavorable rating decision and, therefore, was not 
timely.  

Also, an October 2008 letter informed him of the evidence and 
information necessary to establish a disability rating and an 
effective date in accordance with Dingess/Hartman, supra.  The 
Board notes that this letter was also sent after the initial 
unfavorable rating decision and, therefore, was not timely.

Although these notices were untimely, the AOJ subsequently 
readjudicated the claim based on all the evidence in Supplemental 
Statements of the Case (SSOC) dated in October 2008 and January 
2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant notification letter followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the appellant was not 
precluded from participating effectively in the processing of his 
claim and the Board finds that the untimely notice did not affect 
the essential fairness of the decision.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) (1), as well as Vazquez-Flores v. Shinseki and related 
decisions.

VA has also done everything reasonably possible to assist the 
appellant with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R.       § 3.159(c).  VA and 
private treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  

The appellant underwent VA audiological examination in October 
2003 and January 2008.  The Board notes that, in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court 
of Appeals for Veterans Claims (Court) held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  While the VA examiners did not specifically address the 
functional effects caused by the appellant's hearing loss 
disability, the Board finds that no prejudice results to the 
appellant and, as such, the Board may proceed with a decision.

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating schedule 
for hearing loss, § 3.321(b) does not rely exclusively on 
objective test results to determine whether a referral for an 
extra[-]schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a hearing 
disability on a Veteran's occupational functioning and daily 
activities] facilitates such determinations by requiring VA 
audiologists to provide information in anticipation of its 
possible application."  Id.

While the VA examiners failed to address the functional effect of 
the appellant's hearing loss disability, the Board notes that 
other evidence of record, to specifically include the testimony 
offered at the time of the December 2006 Board hearing by the 
appellant and his spouse, adequately addresses this issue.  
Therefore, while the VA examinations are defective under 
Martinak, the Board finds that no prejudice results to the 
appellant in that the functional effects of his hearing loss 
disability are adequately addressed by the remainder of the 
record and are sufficient for the Board to consider whether 
referral for an extra-schedular rating is warranted under 38 
C.F.R. § 3.321(b).

Additionally, the Board finds there has been substantial 
compliance with its September 2009 remand directives.  The Board 
notes that the Court has recently held that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  The 
record indicates that the AOJ considered newly-received evidence 
that was submitted without a waiver, re-adjudicated the 
appellant's claim, and issued a SSOC in January 2010.  Therefore, 
in light of the foregoing, the Board will proceed to review and 
decide the claim based on the evidence that is of record 
consistent with 38 C.F.R. § 3.655 (2009).

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the appellant at 
every stage in this case; at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceeding.  Therefore, the appellant will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The 
Board will consider entitlement to staged ratings when the 
factual findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85. Evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the average 
hearing threshold level as measured by puretone audiometry tests 
in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz 
(cycles per second).  The Rating Schedule allows for such 
audiometric test results to be translated into a numeric 
designation ranging from Level I, for essentially normal acuity 
for VA compensation purposes, to Level XI, for profound deafness, 
in order to evaluate the degree of disability from bilateral 
service-connected defective hearing.  An examination for hearing 
impairment must be conducted by a state-licensed audiologist and 
must include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  38 C.F.R. § 4.85 
(2009).

However, in certain situations, the rating criteria provide for 
rating exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified frequencies 
(1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), or if the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
simultaneously 70 decibels or more at 2000 Hertz, VA must 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
highest numeral for consideration.  Each ear is evaluated 
separately.  38 C.F.R. § 4.86 (2009).

In this case, the Veteran is seeking an increased disability 
rating for his service-connected bilateral sensorineural hearing 
loss.  His bilateral sensorineural hearing loss was initially 
assigned a noncompensable disability rating under DC 6100, 
effective September 4, 2003, the date of the Veteran's claim of 
entitlement to service connection.  By a January 2010 rating 
decision, the disability rating assigned to the Veteran's 
bilateral sensorineural hearing loss was increased to 10 percent 
under DC 6100, effective June 25, 2009, the date evidence of 
record demonstrated compensable hearing acuity.

At the time of his December 2006 Board hearing, the Veteran and 
his spouse described the functional effects of his bilateral 
sensorineural hearing loss.  The Veteran reported that he has 
been fitted with hearing aids by VA.  He reported that he has to 
turn the volume up on the television and such makes his family 
uncomfortable.  He reported that if he's not looking directly at 
someone speaking to him, specifically his co-workers and members 
of his family, he doesn't know what they are saying.  He reported 
that his spouse gets tired of repeating herself.  The Veteran's 
spouse reported that the Veteran doesn't realize the things he's 
missed going on around him.  She reported that he doesn't hear 
the smoke alarm going off in the house, the phone ringing, or 
emergency vehicles approaching from different directions when 
he's driving.  She reported that the family has become accustomed 
to raising their voices so that the Veteran may hear them.  

On October 7, 2003, the Veteran underwent a VA audiological 
examination.  The examiner noted that the Veteran's outer ears 
and ear canals were unremarkable.  The authorized audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:

HERTZ

500 1000 2000 3000 4000 LEFT 30 35 60 75 90 RIGHT 30 35 60 55 60

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 
Hertz was reported as 65 decibels in the left ear, and 52.5 
decibels in the right ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the left ear and 96 percent 
in the right ear.  

The October 2003 VA audiological examination demonstrates that 
under the Rating Schedule, the Veteran's hearing impairment was 
manifested by Level III hearing acuity in the left ear and Level 
I hearing acuity in the right ear.  38 C.F.R. § 4.85, Table VI, 
DC 6100 (2009).  Using Table VII, the result is a noncompensable 
evaluation for bilateral hearing impairment.  See 38 C.F.R. § 
4.85, Table VII, DC 6100 (2009).  Neither the Veteran's left ear 
nor his right ear hearing loss shown by this audiological 
examination qualify for exceptional patterns of hearing 
impairment.  See 38 C.F.R. § 4.86.

On January 17, 2008, the Veteran underwent a VA audiological 
examination.  The examiner noted that the Veteran presented with 
bilateral cerumen impactions and that his ears were cleaned prior 
to the examination.  The authorized audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:

HERTZ

500 1000 2000 3000 4000 LEFT 35 45 65 80 90 RIGHT 40 40 60 60 60

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 
Hertz was reported as 70 decibels in the left ear, and 55 
decibels in the right ear.  Speech audiometry revealed speech 
recognition ability of 82 percent in the left ear and 92 percent 
in the right ear.  

The January 2008 VA audiological examination demonstrates that 
under the Rating Schedule, the Veteran's hearing impairment was 
manifested by Level IV hearing acuity in the left ear and Level I 
hearing acuity in the right ear.  38 C.F.R. § 4.85, Table VI, DC 
6100.  Using Table VII, the result is a noncompensable evaluation 
for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table 
VII, DC 6100.  Neither the Veteran's left ear nor his right ear 
hearing loss shown by this audiological examination qualify for 
exceptional patterns of hearing impairment.  See 38 C.F.R. § 
4.86.

On June 25, 2009, the Veteran underwent private audiological 
examination.  The examiner noted that otoscopic inspection 
revealed normal tympanic membrane and structures in the right and 
left ears.  The authorized audiological evaluation revealed pure 
tone thresholds, in decibels, as follows:

HERTZ

500 1000 2000 3000 4000 LEFT 30 45 60 80 100 RIGHT 30 45 60 60 80

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 
Hertz was reported as 71 decibels in the left ear, and 61 
decibels in the right ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the left ear and 80 percent 
in the right ear.  

The June 2009 private audiological examination demonstrates that 
under the Rating Schedule, the Veteran's hearing impairment was 
manifested by Level III hearing acuity in the left ear and Level 
IV hearing acuity in the right ear.  38 C.F.R. § 4.85, Table VI, 
DC 6100.  Using Table VII, the result is a 10 percent evaluation 
for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table 
VII, DC 6100.  Neither the Veteran's left ear nor his right ear 
hearing loss shown by this audiological examination qualify for 
exceptional patterns of hearing impairment.  See 38 C.F.R. § 
4.86.

The Board notes that Veteran submitted a report of private 
audiological examination dated in November 2006.  While the 
November 2006 audiogram revealed hearing loss significantly more 
severe than hearing loss measured during any other examination, 
such may not serve as a basis for an increased rating in this 
case.  First, the examination report includes a notation under a 
section entitled "Speech Audiometry" that appears to represent 
the Veteran's speech recognition scores.  Significantly, the 
headings in the Speech Audiometry section are "SRT, SDT, %, MCL, 
and UCL."  Even the most liberal reading of the examination 
report does not support the conclusion that the Veteran's speech 
recognition scores were obtained using the controlled speech 
discrimination test (Maryland CNC), as is required by 38 C.F.R. § 
4.85.  Further, at the time of the Veteran's January 2008 VA 
audiological examination, the examiner reviewed the claims file 
and noted that results of the November 2006 private audiological 
examination show poorer hearing acuity than previously shown.  
The VA audiologist opined that the November 2006 results are 
invalid.  She reasoned that the audiologist in November 2006 
noted that the Veteran had bilateral cerumen impactions at the 
time of the examination and that his ears were not cleaned prior 
to audiological testing.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  Based 
on the foregoing, the Board finds that the report of November 
2006 private audiological examination does not represent 
probative evidence to support the Veteran's claim of entitlement 
to an increased disability rating.

Thus, report of audiological examinations dated in October 2003, 
January 2008, and June 2009, as well as the testimony of the 
Veteran and his spouse, represent the probative evidence of 
record.  

The Board finds that the description of the functional effects of 
the Veteran's hearing loss disability provided at the December 
2006 Board hearing by the Veteran and his spouse did not 
demonstrate symptomatology of hearing loss beyond that 
represented by the diagnostic criteria. 

The Board is sympathetic to the Veteran's assertion that his 
hearing loss disability has worsened during the appellate period 
and warrants an increased disability rating.  Indeed, the 
probative evidence of record demonstrates that as of June 25, 
2009, the Veteran demonstrated compensable hearing loss.  
However, in this case, there is no probative evidence of record 
demonstrating that the Veteran has shown hearing acuity that 
allows the Board to consider diagnostic criteria beyond such 
criteria discussed above.

In this regard, the Board notes that the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria from which the Board cannot 
deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); 
see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria).   

In sum, the Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).   However, the probative 
evidence of record demonstrates that for the period from 
September 4, 2003 to June 24, 2009, the Board finds that the 
Veteran's bilateral sensorineural hearing loss does not meet the 
criteria required by DC 6100 for a compensable disability rating.  
For the period since June 25, 2009, the Veteran's bilateral 
sensorineural hearing loss does not meet the criteria required by 
DC 6100 for a disability rating in excess of 10 percent.  As the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to an increased disability rating for service-
connected bilateral sensorineural hearing loss, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R.       §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) (noting that the Rating Schedule "will apply 
unless there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the veteran's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.

The Board finds that this Veteran's disability picture with 
respect to his service-connected bilateral sensorineural hearing 
loss is not so unusual or exceptional in nature as to render his 
schedular ratings for hearing loss inadequate.  Significantly, 
the Veteran's hearing loss was evaluated, when appropriate, 
pursuant to 38 C.F.R.    § 4.86, the criteria of which is found 
by the Board to specifically contemplate exceptional patterns of 
hearing impairment.  When comparing this disability picture with 
the symptoms contemplated by the Rating Schedule, the Board finds 
that the Veteran's hearing loss is congruent with the disability 
picture represented by the disability ratings.  Thus, the 
criteria for the disability ratings assigned reasonably describe 
the Veteran's disability level and symptomatology and, therefore, 
a schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.86, DC 6100; see also VAOPGCPREC 6-96; 61 Fed. 
Reg. 66749 (1996); see also Lendenmann, 3 Vet. App. at 349; 
Massey, 7 Vet. App. at 208.

























(CONTINUED ON THE NEXT PAGE)
Lastly, the Board notes that Rice v. Shinseki, 22 Vet. App. 447 
(2009), held that a claim of entitlement to a total disability 
rating based on individual unemployability (TDIU) is part of an 
increased rating claim when such claim is raised by the record. 
 The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that a 
claim for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable.  In this 
regard, the Board notes that the Veteran was employed at the time 
of his December 2006 Board hearing and there is no evidence dated 
subsequent to the hearing to indicate that the Veteran is no 
longer employed.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.  


ORDER

A compensable disability rating for bilateral sensorineural 
hearing loss from September 4, 2003 to June 24, 2009 is denied.

A disability rating in excess of 10 percent for bilateral 
sensorineural hearing loss since June 25, 2009 is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


